Citation Nr: 1134987	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  09-39 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to a disability rating in excess of 20 percent for a left shoulder disability.

5.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a low back disability.

6.  Entitlement to service connection for bilateral hearing loss disability.

7.  Entitlement to service connection for tinnitus.

REPRESENTATION

Appellant represented by:	Brooks McDaniel, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and Ms. L.H.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from March 1985 to January 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the case was subsequently transferred to the RO in Roanoke, Virginia.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in February 2011.  A transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for a low back disability, a bilateral hip disability, bilateral hearing loss disability, and tinnitus are addressed in the REMAND following the order section of this decision.   



FINDINGS OF FACT

1.  In an unappealed July 2005 rating decision, the RO denied entitlement to service connection for a back condition.

2.  The evidence associated with the claims file subsequent to the July 2005 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.

3.  A chronic headache disability has not been present during the pendency of this claim.  

4.  A cervical spine disability has not been present during the pendency of this claim.

5.  The Veteran's left shoulder disability is manifested by severe pain and an inability to perform any repetitive motion due to pain.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

2.  A chronic headache disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  A cervical spine disability was not incurred in or aggravated by the Veteran's active service and its incurrence or aggravation during such service may not be presumed.  §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).
4.  The criteria for a disability rating of 30 percent, but not higher, for a left shoulder disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that prior to the initial adjudication of the claims, the Veteran was mailed a letter in March 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The March 2009 letter also provided appropriate notice with respect to the disability-rating and effective-date elements of the claims and properly informed the Veteran of the basis for the prior denial of entitlement to service connection for a low back disability.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, private treatment notes have been obtained, and the Veteran has been afforded the appropriate VA examination.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Additionally, the Board acknowledges that the Veteran has not been provided a VA examination in response to his claims of entitlement to service connection for headaches or a cervical spine disability.  Additionally, no VA medical opinion has been obtained in response to these claims.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service- connected disability, and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 (2002).
In this regard, as discussed below, the evidence of record fails to indicate that the Veteran has headaches or a cervical spine disability that may be associated with service.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA examination or medical opinion is warranted.

Accordingly, the Board will address the merits of the claims. 

Legal Criteria

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  
For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Left Shoulder Disability Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board notes that the Veteran's left extremity is his "minor" arm.  

There are several diagnostic codes which pertain to limitation of motion or disabilities of the shoulder.  Under Diagnostic Code 5200, which pertains to ankylosis of the scapulohumeral articulation (Note: the scapula and the humerous move as one piece), a 20 percent evaluation is warranted when there is favorable ankylosis of the minor upper extremity with abduction to 60 degrees and the ability to reach the mouth and head with the major upper extremity.  A 30 percent evaluation is warranted when the ankylosis in the minor upper extremity is intermediate between favorable and unfavorable.  A 40 percent evaluation is warranted when there is unfavorable ankylosis with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

Currently, the Veteran's left shoulder disability is rated under Diagnostic Code 5201, which pertains to limitation of motion of the arm.  Under this code, a 20 percent evaluation is warranted when range of motion of the minor upper extremity is limited to the shoulder level or limited to midway between the side and shoulder levels.  A 30 percent evaluation is warranted when range of motion of the minor upper extremity is limited to 25 degrees from the side.  38 C.F.R. § 4.71a.
Under Diagnostic Code 5203, which pertains to impairment of the clavicle or scapula, a 10 percent evaluation is warranted where there is malunion of the clavicle or scapula of the minor upper extremity; or where there is nonunion of the clavicle or scapula of the minor upper extremity without loose movement.  A 20 percent evaluation is warranted where there is nonunion of the clavicle or scapula of the minor upper extremity with loose movement; or where there is dislocation of the minor upper extremity clavicle or scapula.  38 C.F.R. § 4.71a. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5202, which pertains to impairment of the humerous, a 20 percent evaluation is warranted when there is malunion of the humerous with moderate deformity in the minor upper extremity or recurrent dislocation of the scapulohumeral joint of the minor upper extremity with infrequent episodes and guarding of movement only at shoulder level.  A 20 percent evaluation is also warranted when there is malunion of the humerous with marked deformity in the minor upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with frequent episodes and guarding of all arm movements.  A 40 percent evaluation is warranted when there fibrous union of the humerus in the minor upper extremity.  A 50 percent evaluation is warranted when there is nonunion of the humerous (false flail joint) in the minor upper extremity.  A maximum evaluation of 70 percent is warranted when there is loss of humerous head (flail shoulder) in the minor upper extremity.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 
Analysis

Claim to Reopen

The Veteran originally filed his claim of entitlement to service connection for a back disability in October 2004.  In a July 2005 rating decision, the Veteran was denied entitlement to service connection for a back condition based on a finding that there was no evidence of a chronic disability that was caused by or occurred in active service.  The Veteran did not appeal this decision.    

The pertinent evidence of record at the time of the July 2005 rating decision included the Veteran's STRs, which showed sporadic treatment for low back pain and back strain while the Veteran was in active service.  

The pertinent evidence that has been received since the unappealed rating decision includes the following: the Veteran's February 2011 Board testimony, at which time he reported that he experienced back pain following motor vehicle accidents (MVAs) during active service that has continued since that time; private medical records showing that the Veteran has a current diagnosis of degenerative disc disease (DDD) of the thoracolumbar spine; and a February 2011 letter from a private nurse, in which it is opined that the Veteran's low back disability is related to injuries the Veteran sustained while in active service. 

The Board finds that the medical evidence indicating that the Veteran has a current low back disability and the RN opinion that the back disability is related to injuries sustained during active service are new and material.  In this regard the Board notes that the evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.  

Accordingly, reopening of the claim for entitlement to service connection for a low back disability is in order.


Entitlement to Service Connection for Headaches and a Cervical Spine Disability

A review of the STRs shows that in December 1988, the Veteran underwent a re-enlistment examination.  At that time, the Veteran checked "no" on the heath questionnaire to the question of whether he experienced frequent or severe headaches.  In January 1991, the Veteran was seen for a periodic examination.  At that time, the Veteran again checked "no" on the heath questionnaire to the question of whether he experienced frequent or severe headaches.  In December 1993, the Veteran was seen in medical for complaints of a headache that had lasted for five days.  It was reported that the Veteran had been in a MVA several months prior and had been using Flexeril for treatment of pain since that time.  The examiner diagnosed suspect tension headache, rule out (R/O) Flexeril overuse.  In January 1994, the Veteran was afforded a separation examination.  At that time, the Veteran again checked "no" on the heath questionnaire to the question of whether he experienced frequent or severe headaches.  Additionally, the Veteran's head and neurological systems were both reported to be clinically normal upon examination at the time of his separation.  The examiner also noted several disabilities in the examination report; however, the examiner did not indicate that the Veteran experienced chronic headaches while in active service. 

Further review of the STRs shows that at his December 1988, there is no indication from the examination report that the Veteran complained of a neck problem at that time.  Later in December 1988, the Veteran was seen at medical for complaints of pulling the muscles in his neck and left side of his back.  At that time, the Veteran was diagnosed with muscle strain and told to return to the clinic is his symptoms worsened.  There is no evidence that the Veteran returned to the clinic at that time with further complaints of neck pain.  At his January 1991, there is no indication from the examination report that the Veteran made complaints of neck pain or a neck disability at that time.  In August 1993, the Veteran was seen for complaints of neck pain several weeks following a MVA.  At that time, the Veteran was not diagnosed with a specific cervical spine disability, rather it was noted that the Veteran had residual musculoskeletal pain status post MVA.  At his separation examination in January 1994, there Veteran reported recurrent back pain, but there is no indication from the examination report that he reported neck pain at the time of his separation. Additionally, the Veteran's neck and spine were both found to be clinically normal upon examination at the time of his separation. 

A review of the post-service medical evidence of record shows that the Veteran receives private medical treatment for various disabilities.  However, there is no evidence indicating that the Veteran has been treated for or diagnosed with either a chronic headache problem or a cervical spine disability since his separation from active service.  In fact, in a January 2010 private treatment note, it was reported that the Veteran was negative for headaches.  Additionally, the Veteran has received extensive treatment for his low back disability, but has failed to report a cervical spine disability during that time.

While the Board acknowledges that the Veteran is competent to state that he experiences headaches and neck pain, see Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991); the Board is not required to accept the Veteran's contentions because the Veteran, as a layperson, is not competent to render a diagnosis or an opinion concerning medical causation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Court has held that in order for a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this regard, as noted above, there is no competent evidence of record showing that the Veteran has been diagnosed with a headache disability or a cervical spine disability during the period of these claims.

Additionally, there is no evidence indicating that the Veteran was diagnosed with arthritis of the cervical spine within one year of his separation from active service.  Therefore, presumptive service connection does not apply with respect to this issue.

In sum, during active service, the Veteran experienced acute and transitory headaches and neck pain that were not shown upon his examination for separation from active service.  There is no evidence indicating that the Veteran has been diagnosed with a current headache disability or a current cervical spine disability that is related to his active service.  

Accordingly, the Board finds that the preponderance of the evidence is against the claims and entitlement to service connection for headaches and a cervical spine disability is not warranted.  

Evaluation of Left Shoulder Disability

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

In April 2009, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he was right hand dominant.  He also reported that he had been experiencing mild pain in his left shoulder for the last six months that had recently greatly increased in severity.  He also reported experiencing difficulty raising his left arm over his head.  He reported that he was doing welding at work, but that he had to change duties due to the fact that he could no longer work overhead.  He reported that he was unable to sleep on his left side and that he experienced difficulties getting dressed on his own because of his left shoulder disability.  The Veteran reported taking Advil and using a TENS unit for treatment.  He reported symptoms of pain, stiffness, weakness, incoordination, decreased speed of joint, and tingling in his arm.  He denied deformity, giving way, instability, locking, effusion, and inflammation.  

Upon physical examination of the left shoulder, the Veteran was found to have tenderness, pain at rest, weakness, and guarding of movement.  The superior joint line was also moderately tender to palpation.  Weakness of abduction and adduction against resistance were noted.  The pain at rest was mild, although it was markedly increased with movement.  Range of motion measurements were as follows: flexion to 85 degrees, abduction to 75 degrees, internal rotation to 50 degrees, and external rotation to 40 degrees.  There was objective evidence of pain on motion.  The examiner reported that functional limitation following repetitive motion was unable to be tested because the Veteran experienced severe pain.  June 2008 X-rays of the left shoulder were noted to show a stable left shoulder.  The examiner continued the diagnosis of left shoulder tendonitis status post rotator cuff repair.  The examiner noted that the effect of the Veteran's disability on his usual occupation was significant in that he experienced problems with lifting, carrying, reaching, and pain.  The examiner further noted that the Veteran's left shoulder disability would have a mild effect on his ability to exercise, engage in recreation, dress, and groom himself; a moderate effect on the Veteran's ability to perform chores; and would have a severe effect on his ability to play sports. 

A review of the private medical evidence of record shows that the Veteran is noted to have left shoulder pain; however, he does not receive extensive treatment for the disability.  Additionally, there are no left shoulder range of motion measurements of record in the private medical evidence. 

The Board finds that resolving all reasonable doubt in favor of the Veteran, the left shoulder disability is entitled to a 30 percent disability rating.  In this regard, the Board notes that while the Veteran had 75 degrees of abduction on one repetition of motion, he was unable to complete repetitive range motion testing at all as a result of increased pain.  Additionally, the Veteran had pain at rest and guarding of movement.  The Veteran also reported that he was unable to perform his usual occupation as a result of his left shoulder disability and that his duties had been modified in order to compensate for the disability.  Therefore, the Board finds that the Veteran's symptoms more nearly approximate that of the 30 percent criteria.  This is the highest disability rating allowable for a disability of the minor extremity under this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5201.    

Consideration has been given to assigning a higher disability rating for this period; however, there is no evidence that the Veteran has unfavorable ankylosis of the scapulohumeral articulation or impairment of the humerous.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202. 
Consideration has been given to assigning a staged rating; however, at no time during the period in question has the Veteran's right shoulder disability warranted a higher schedular rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not required frequent hospitalizations for the disability and the manifestations of the disability are contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by increase granted herein.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim of entitlement to service connection for a low back disability is granted.

Entitlement to service connection for headaches is denied.
Entitlement to service connection for a cervical spine disability is denied.

Entitlement to an evaluation of 30 percent for left shoulder disability is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims on appeal are decided.  

A review of the Veteran's STRs shows that the Veteran was treated on several occasions for back pain while in active service.  Additionally, at the time of his separation examination in January 1994, the Veteran specifically noted on the health questionnaire that he had experienced recurrent back pain while in active service.  Additionally, the Veteran has reported that he has continued to experience low back pain since his separation from active service.

As noted above, the Veteran is competent to report when he first experienced symptoms of back pain and that they have continued since active service.  See Heuer, 7 Vet. App. 384; Falzone, 8 Vet. App. 403; Caldwell, 1 Vet. App. 466.  Moreover, the Board finds the Veteran to be credible in this regard.  

A review of the post-service medical evidence of record shows that the Veteran had been diagnosed with DDD of the thoracolumbar spine.  Additionally, in a February 2011 statement, the Veteran's private nurse reported that it was her belief that the Veteran's low back disability was related to injuries sustained during active service.  

The Board notes that a bare conclusion, even one reached by a health care professional, is not probative without factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In this regard, the Board notes that while the Veteran's private nurse did indicate that his current low back disability was a result of his active service injuries, there is no rationale for this opinion provided.  Therefore, this medical opinion is not sufficient evidence upon which a grant of entitlement to service connection can be based.

However, in light of the Veteran's documented treatment for low back problems in active service, his report that he has experienced low back problems since his separation from active service, and the post-service medical evidence showing a diagnosis of a current low back disability; the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present low back disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has reported that his work as a mechanic during active service caused him to experience both bilateral hearing loss disability and tinnitus.  A review of the Veteran's STRs shows that he received several audiograms during active service and the occupation listed on the those audiogram reports confirms the Veteran's statement that he was a mechanic in active service.  The Veteran was afforded an audiogram in March 1985.  The results of the audiogram were as follows:

Hertz (Hz)
1000
2000
3000
4000
Right 
5
-10
15
5
Left
0
5
5
10

The Veteran was afforded another audiogram in September 1992, closer to the time of his separation from active service.  The results of the audiogram were as follows:

Hertz (Hz)
1000
2000
3000
4000
Right 
10
0
5
5
Left
10
10
10
20

The audiogram results indicate that the Veteran's hearing underwent a moderate shift at 1000 Hz in his right ear and at 2000 Hz and 3000 Hz in his left ear.  The audiogram results also indicate that the Veteran's hearing underwent a significant shift at 2000 Hz in his right ear and at 1000 Hz and 4000 Hz in his left ear.  Additionally, the Board notes that the threshold for normal hearing is between 0 and 20 decibels, and a higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Therefore, the Board finds that while the Veteran did not have bilateral hearing loss disability for VA purposes at the time of his separation, the Veteran's hearing did undergo a change while in active service.

The Veteran has reported that he has continued to experiencing bilateral hearing loss disability and tinnitus since his separation from active service.  As noted above, the Veteran is competent to report his symptoms and that they have continued since service.  Additionally, the Board finds the Veteran credible in this regard.  The Board also noted that in the February 2011 statement, the Veteran's private nurse reported that working as a mechanic put the Veteran at risk of experiencing bilateral hearing loss disability and tinnitus and that it was more likely than not that those conditions were related to or exacerbated by the Veteran's occupational noise hazards during active service.  

Again, the Veteran's nurse has not provided a rationale for her opinion.  Therefore, it is not sufficient evidence upon which a grant of entitlement to service connection can be based.  Additionally, there is no actual diagnosis of either bilateral hearing loss disability or tinnitus of record.

However, in light of the shifts in the Veteran's hearing during his active service, his reports that he has continued to experience bilateral hearing loss disability and tinnitus since his separation from active service, and the medical opinion indicating that the Veteran's current bilateral hearing loss disability and tinnitus were more than likely caused by or exacerbated by noise exposure while working as a mechanic in active service; the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present bilateral hearing loss disability and tinnitus.  See McLendon, 20 Vet. App. at 83.

The Board notes that the Veteran has claimed entitlement to service connection for a bilateral hip disability on the basis that it is secondary to his low back disability.  Therefore, resolution of this issue is completely dependent on whether the Veteran is granted entitlement to service connection for a low back disability.  Therefore, the Board finds that these issues are inextricably intertwined and the issue of entitlement to service connection for a low back disability must be adjudicated before the Veteran's claim of entitlement to service connection for a bilateral hip disability is decided.

Additionally, current treatment records should be obtained before a decision is rendered with regard to the remaining issues on appeal.   

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO/AMC should undertake appropriate development to obtain any pertinent evidence identified, but not provided by the Veteran.  If it is unable to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

2. The Veteran should be afforded a VA examination by a physician with the sufficient expertise to determine the extent and etiology of any currently present low back disability.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results and the review of the claims folder, the examiner should provide an opinion with respect to any currently present low back disability as to whether there is a 50 percent or better probability that the disability is etiologically related to the Veteran's active service.

The rationale for all opinions expressed must be provided.

3. The Veteran should also be afforded a VA examination by an audiologist or a physician with the sufficient expertise to determine the extent and etiology of any currently present hearing impairment and tinnitus.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results and the review of the claims folder, the examiner should provide an opinion with respect to the hearing impairment in each ear and tinnitus, if diagnosed, as to whether there is a 50 percent or better probability that the disorder is etiologically related to noise exposure in service or had its onset during the Veteran's active service.

The supporting rationale for all opinions expressed must be provided.

4. The RO/AMC should undertake any other development it determines to be warranted.

5. Then, the RO/AMC should readjudicate the Veteran's claims on appeal based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


